Citation Nr: 1146378	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-28 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for testicular or epididymal cyst, to include hydrocele.

2.  Entitlement to service connection for varicocele.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2002 to October 2002 and from May 2004 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Portland, Oregon, which denied the claims on appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge in June 2011.  A copy of the transcript was reviewed and associated with the claims file.

Based on statements of the Veteran and his representative, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled), the Veteran's claim for service connection for epididymis cysts has been recharacterized as noted above.  For the same reason, the Veteran's claims have not been limited to claims involving solely the left side of the body.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for testicular or epididymal cyst, including hydrocele, and service connection for varicocele.  The Veteran claims that a preexisting left-sided hydrocele for which he was discharged from his first period of service was treated and resolved and that the problems he experienced during his second period of service, to include diagnosed epididymal cyst, hydrocele, and varicocele had their onset during his second period of service.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of these claims.

Initially, the Board notes that VA has an obligation to associate all relevant records with the claims file of a veteran, and a heightened duty when it comes to obtaining records in the possession of another Federal Agency.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In this case, the Veteran's complete service treatment records from his second period of service have not been associated with the claims file.  In that regard, the Board notes that the RO received the Veteran's service treatment records from his first period of service in August 2008.  In October 2008, the RO noted the absence of the records from the Veteran's second period of service and again requested the records.  While the Veteran has submitted some of the service treatment records from his second period of service in support of the arguments he has advanced on his claims, the Board notes that a full set of records from the second period of service have not yet been associated with the claims file.   

In addition, the Board observes that there is some discrepancy in the record as to the specific treatment received by the Veteran in September 2003 to resolve his hydrocele that preexisted his first period of service.  Specifically, conflicting evidence of record indicates that the Veteran either had his hydrocele drained in September 2003 or that he underwent a hydrocelectomy.  As a primary consideration in this matter involves whether the epididymal cyst, hydrocele, and varicocele diagnosed during the Veteran's second period of service are related to the hydrocele for which the Veteran was treated in September 2003, private treatment records detailing the September 2003 treatment received are of particular relevance.  

Finally, the Board notes that the Veteran was afforded a VA examination in December 2009, with addenda provided in December 2009 and January 2010.  In essence, the examiner diagnosed small bilateral hydroceles, tiny bilateral epididymal cysts, and concluded the Veteran did not have a varicocele.  As to etiology, the examiner indicated that it was less likely than not that the varicocele was a result of the Veteran's May 2004 to May 2008 military service, but more likely to be a residual of the 2003 hydrocele surgery.  The examiner, however, did not provide any basis for that opinion.  The Board also notes that the same examiner provided an August 2008 VA examination report where he provided no opinion as to the etiology of the Veteran's urological disorders.  As such, the Board concludes that a new VA examination is warranted to consider the etiology of any currently diagnosed urological disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, the Veteran and his representative, during the June 2011 Board hearing, indicated that they preferred a new VA examiner, should a new VA examination be necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC) and request complete service treatment records corresponding to the Veteran for his second period of active service from May 2004 to May 2008.  The RO/AMC must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the RO/AMC is unable to obtain the records, a written statement to that effect should be included in the record and the RO/AMC must ensure compliance with the provisions of 38 C.F.R. § 3.159(e) by providing the Veteran with appropriate notice.

2.  Request that the Veteran provide relevant contact information and release form authorization for the private treatment facility that evaluated and treated his hydrocele in and around September 2003.  In the alternative, the Veteran should be notified that he may provide the private treatment records to VA directly.  All records obtained or any response received should be associated with the claims file.

3.  After the above evidence is obtained, to the extent available, schedule the Veteran for appropriate VA examination for his claimed urological disorders, if possible with an examiner different than the one who conducted the August 2008 and December 2009 VA examinations.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to the most likely source of the Veteran's complaints, to include offering an opinion as to whether any diagnosed urological disorder(s) (whether ride-sided, left-sided, or bilateral):

(a) had its onset before both periods of active service, in service, or after service;

(b) for any disorder that had its onset after service, is it as likely as not that the disorder was caused or aggravated by the Veteran's military service;

(c) for any disorder that had its onset before service:

	(i)  Is the disorder a congenital disease, congenital defect, or the result of injury?  In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should expressly consider the following definitions provided by VA's General Counsel: 

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  

   (ii)  If the examiner determines that the preexisting disorder is a disease or injury, the following opinion should be provided:

Did the diagnosed urological disorder clearly and unmistakably exist prior to both the Veteran's periods of active service and clearly and unmistakably undergo no permanent increase in severity as a result of his military service?  

c.)  If the examiner determines that the preexisting disorder is a defect, the following opinion should be provided:

Is there a 50 percent or better probability that the Veteran developed superimposed epididymal or testicular pathology as a consequence of either period of military service?

A complete rationale for all opinions must be provided.  If an opinion cannot be provided without resorting to speculation, the examiner should provide a rationale as to the basis for that determination.

4.  After the development requested above has been completed, to the extent possible, the RO/AMC should re-adjudicate the Veteran's claims.  If the full benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


